Case 2:19-cv-02424-SHL-jay Document 17 Filed 09/16/19 Page 1 of 9                     PageID 170



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

LEMOYNE-OWEN COLLEGE                                )
FACULTY ORGANIZATION,                               )
                                                    )
Plaintiff,                                          )
                                                    )
                                                    )            Case No.: 2:19-cv-02424-SHL-jay
v.                                                  )
                                                    )
LEMOYNE-OWEN COLLEGE                                )
and BOARD OF TRUSTEES                               )
Defendant.                                          )

______________________________________________________________________________

     PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION TO
                                DISMISS


        COMES NOW, the Plaintiff, LeMoyne-Owen College Faculty Organization, by and

through its counsel of record, and files its Response in Opposition to Defendants’ Motion to

Dismiss (“Response”). In support of its position that Defendants’ Motion to Dismiss (“Motion”)

should be denied in its entirety, Plaintiff states as follows:


                                    I.      BRIEF SUMMARY


        Defendants LeMoyne-Owen College and its Board of Trustees have filed a Motion to

Dismiss Plaintiff’s Complaint for failure to state a claim. While Defendants’ Motion contorts an

alternative request for relief as its initial rationale for dismissing the complaint with prejudice,

Plaintiff’s Response will address the causes of action in order. As for Plaintiff’s breach of

contract claim, Defendants argue that the Faculty Handbook (“Handbook”), even read in

conjunction with executed “Faculty Commitment Agreements,” cannot, as a matter of law,
Case 2:19-cv-02424-SHL-jay Document 17 Filed 09/16/19 Page 2 of 9                       PageID 171



establish a contractual agreement between the parties. Defendants’ rely on cases which do not

support the proposition that, at the pleadings stage, an employer can dispute factual allegations in

its favor to determine that there was no contract. Plaintiff asserts that, in this case, the proof

developed through discovery will establish a contractual relationship between the parties.


       Similarly, Defendants’ Motion draws inferences in its favor to determine at the pleadings

stage that there was in fact no breach of the contract at issue. Defendants’ mischaracterization of

the examples of the breach would be appropriate in a closing argument, but is wholly at odds

with the standard of review at this stage. In short, Defendants assert that, if there is a contract in

this case, eliminating letters of appointment for faculty members and faculty review of

accreditation submissions do not amount to breaches of that contract. Defendants’ Motion goes

as far as to complain that Plaintiff’s Complaint does not provide a pin-cite for the source of the

breach regarding faculty involvement in accreditation, but quotes a relevant provision from the

Handbook that grants that oversight to members of the Faculty. Whether the changes to the

nature and structure of the faculty/administration relationship and the nature of faculty

involvement in accreditation are breaches of contract are matters of fact. Defendants’ opinions

about those examples are irrelevant under the standard of review at the pleading stage.


       Defendants also argue that the Plaintiff lacks standing to claim a breach of fiduciary duty,

as the only fiduciary duty of the Defendant Board of Trustees is owed to Defendant LeMoyne-

Owen College. Plaintiff asserts that it does have constitutional standing and that adopting the

Defendants’ interpretation of fiduciary duty in circumstances like those at issue would result in

situations wherein there could be no check on the Board of Trustees, other than the

administration that it is responsible for selecting and retaining. Further, Students and alumni are



                                                  2
Case 2:19-cv-02424-SHL-jay Document 17 Filed 09/16/19 Page 3 of 9                      PageID 172



not in positions to know whether the Board of Trustees is faithfully executing its duties, until

after serious or irreparable harm has been done.


          Finally, Defendants point to the parties’ prior litigation before the NLRB as grounds for

dismissal, arguing that this Court lacks subject matter jurisdiction. Defendants’ Motion

repeatedly references Plaintiff’s alleged request for “an order from the Court that Defendants

recognize Plaintiff as a collective-bargaining unit.” ECF No. 8-1, Introduction. Defendants’

Motion then proceeds to outline the precedential support for its position that the NLRB has

exclusive jurisdiction over such representational issues. The problem with this argument is that it

carefully excised the Plaintiff’s true request and placed a spotlight on an alternative request for

relief.


          Plaintiff seeks an order from this Court that is consistent with the findings and ruling of

the NLRB. Defendants seem to acknowledge the expertise of the NLRB, but Plaintiff’s

Complaint is premised on the fact that those findings (e.g. the system of co-governance makes

the faculty managerial) have been ignored by Defendants. Plaintiff asserts that it is not seeking a

review of the NLRB’s earlier decision; instead, Plaintiff is asking this Court to find that these

Defendants are estopped from violating the letter and spirit of that decision. Collateral estoppel,

however, does not require that the prior court address subsequent matters, only that the

subsequent court recognize that those matters were previously litigated by the parties.


                                 II.    STANDARD OF REVIEW


          In reviewing a motion to dismiss at the pleadings stage, a court “must construe the

complaint in the light most favorable to the plaintiff, accept its allegations as true, and draw all

reasonable inferences in favor of the plaintiff.” Handy-Clay v. City of Memphis, 695 F.3d 531,


                                                   3
Case 2:19-cv-02424-SHL-jay Document 17 Filed 09/16/19 Page 4 of 9                     PageID 173



538 (6th Cir. 2012) (quoting Directv Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007)). However,

plaintiffs are required to provide “more than labels and conclusions, and a formulaic recitation of

the elements of a cause of action.” Bell Atlantic v. Twombly, 550 U.S. 544, 555 (2007).

Nevertheless, “the issue is not whether a [party] will ultimately prevail but whether the [party] is

entitled to offer evidence to support the claims.” Terrell v. Uniscribe Professional Services, Inc.,

348 F. Supp.2d 890, 892 (N.D. Ohio 2004) (quoting Miller v. Currie, 50 F.3d 373, 377 (6th Cir.

1995). A “motion to dismiss will be granted only if it is clear that no relief could be granted

under any set of facts that could be proved consistent with the allegations.” Id. at 892-93

(quoting Sistrunk v. City of Strongsville, 99 F.3d 194, 197 (6th Cir. 1996)) (internal quotation

marks omitted).


                                 III.    LAW & ARGUMENT


                                    BREACH OF CONTRACT


       Defendants, in their Motion, argue that the Faculty Handbook, even read in conjunction

with the executed Faculty Commitment Agreement, does not as a matter of law constitute a

contract. The existence of a contract, however, is generally a matter of fact. Id. at 893-94. “While

it is the courts' duty to interpret the terms of a contract as a matter of law, the existence of a

contract itself is generally a matter left for the trier of fact.” Id. (citing Oglebay Norton Co. v.

Armco. Inc., 52 Ohio St.3d 232, 235, 556 N.E.2d 515 (1990); Gruenspan v. Seitz, 124 Ohio

App.3d 197, 211, 705 N.E.2d 1255 (1997); Finsterwald–Maiden v. AAA South Central Ohio, 115

Ohio App.3d 442, 447, 685 N.E.2d 786 (1996) (citing Normandy Place Assoc. v. Beyer, 2 Ohio

St.3d 102, 106, 443 N.E.2d 161 (1982)) (concluding that whether the parties “intended to create

a binding contract is a question of fact properly resolved by the trier of fact”); Garrison v.


                                                 4
Case 2:19-cv-02424-SHL-jay Document 17 Filed 09/16/19 Page 5 of 9                   PageID 174



Daytonian Hotel, 105 Ohio App.3d 322, 325, 663 N.E.2d 1316 (1995); Ankle & Foot Care

Centers v. InfoCure Sys., Inc., 164 F.Supp.2d 953, 958 (N.D. Ohio 2001) (explaining that

“[w]hether or not a contract exists is a question of fact.”).


       In this case, unlike those cited by Defendants, there has been no discovery regarding

formation issues. Plaintiff asserts that the Faculty Handbook, especially in conjunction with the

Faculty Commitment Agreement, sets forth the terms which were binding upon both parties.

Further, discovery in this matter would allow Plaintiff the opportunity to present proof of the

parties’ intentions to be bound by those agreements outlined in the Handbook.


       Similarly, evidence of multiple breaches of this contract could be proven to the trier-of-

fact, given this case is allowed to proceed to the discovery stage. Defendants’ Motion recites

language from the June 29, 2016 letter to Mr. Robinson, but, in broad conclusory strokes, ignores

that the letter eliminates Letters of Appointment, to conclude that the letter essentially changed

nothing. Whether that letter is an example of a breach is a matter of fact, despite Defendants’

attempt to subtract meaning from the words quoted therein.


       Defendants’ Motion artfully and consistently takes the same approach with regard to the

accreditation issue. Defendants simultaneously assert that Plaintiff’s Complaint fails to provide

the pin-cite necessary to find where in the Faculty Handbook accreditation responsibilities are

explained, while, within the next sentence, quoting a provision of the Handbook that vests

responsibility for “insuring…that requirements for accreditation, planning and reporting are met

by the division,” with Academic Division Chairs, like those represented by the Plaintiff. ECF

No. 8-1, p.12. From there, the Defendants proceed to ignore the factual allegation that the

changes to the processes related to accreditation were material and amount to a breach, and, in


                                                   5
Case 2:19-cv-02424-SHL-jay Document 17 Filed 09/16/19 Page 6 of 9                        PageID 175



viewing the matter in a light most favorable to the movant deems that no trier-of-fact could find

Defendants’ conduct to constitute a breach. That is simply not the appropriate standard. Whether

the Defendant LeMoyne-Owen College breached its contract with Plaintiff is a matter of fact.


                                  BREACH OF FIDUCIARY DUTY


        Defendants, through their Motion, point to a lack of cases on point to support the

proposition that there can be no fiduciary duty between a college’s board of trustees and that

college’s faculty organization. In a case like that at bar, this position ignores an important fact—

the College itself, to whom Defendants acknowledge a fiduciary duty is owed, is represented by

an administration selected, hired and retained by the Defendant Board of Trustees. That creates

an inherent conflict of interest that dramatically reduces the likelihood that the College’s

administration would be a sufficient check on the Board’s fiduciary obligations. Alumni and

students are not sufficiently involved with the inner-workings of any school to serve as a check,

until or unless a school has lost its accreditation, for instance. Therefore, Plaintiffs are uniquely

situated to see, appreciate, and address breaches of the Board’s fiduciary duty, prior to the

occurrence of irreparable harm.


        In addition to such policy considerations, a review of the elements courts generally use to

determine the existence of a fiduciary duty supports the finding of such a relationship in this

case:


         (1) as between the parties, one must be subservient to the dominant mind and will of
        the other as a result of age, state of health, illiteracy, mental disability, or ignorance;
        (2) things of value such as land, monies, a business, or other things of value which
        are the property of the subservient person must be possessed or managed by the
        dominant party; (3) there must be a surrender of independence by the subservient
        party to the dominant party; (4) there must be an automatic or habitual manipulation
        of the actions of the subservient party by the dominant party; and (5) there must be a
        showing that the subservient party places a trust and confidence in the dominant
                                                   6
Case 2:19-cv-02424-SHL-jay Document 17 Filed 09/16/19 Page 7 of 9                        PageID 176



         party.


Shapiro v. Butterfield, 921 S.W.2d 649, 651-52 (Mo. Ct. App. 1996) (quoting Emerick v. Mut.

Benefit Life Ins. Co., 756 S.W.2d 513, 526-27 (Mo. 1988) (en banc)). Furthermore, specifically

in the private college or university setting, “an officer must discharge his or her duties in good

faith and with the care that an ordinarily prudent person in a like position would exercise under

similar circumstances and in a manner that the officer believes to be in the best interests of the

corporation.” REVISED MODEL NONPROFIT CORPORATION ACT § 8.42 (West Group

1986).


         In this case, the Defendant Board of Trustees is unarguably the dominant party over the

Plaintiff. As mentioned previously, the Board controls the administration’s personnel and is

generally tasked with the preservation, implementation and future viability of the College.

Plaintiff and all faculty members must rely on the Board to exercise its authority in good faith

and with due care, because the consequences of losing accreditation or reputation generally

include financial and career repercussions for the faculty. Finally, whether the Board members

failed to exercise due care and good faith is inherently a question of fact. The allegations

contained within Plaintiff’s Complaint are not mere recitations of the elements or conclusory

statements; they are, however, allegations that, if proven, could lead a trier-of-fact to find that the

Board did not execute its duties in good faith or with the care that an ordinarily prudent person

would exercise.


                               SUBJECT MATTER JURISDICTION


         Plaintiff does not dispute that the NLRB is the “tribunal of ‘exclusive primary

competence’ for deciding representational labor issues.” ECF No. 8-1, p. 7 (quoting DHSC, LLC


                                                  7
Case 2:19-cv-02424-SHL-jay Document 17 Filed 09/16/19 Page 8 of 9                     PageID 177



v. Nurses Ass’n/national Nurses Org. Comm., AFL-CIO, 700 F. App’x 466, 470-71 (6th Cir.

2017)). However, Defendants seem to conveniently (and consistently) ignore the majority of

Plaintiff’s request for relief in the paragraph at issue.


                Further, your Plaintiff would respectfully order [sic.] that the
                College and the Board enter into good faith negotiations to either:
                1) recognize the Faculty Organization as an appropriate collective-
                bargaining unit; or 2) agree to abide by the terms of the Handbook
                and include the faculty in the shared governance model utilized
                prior to Dr. Miller’s appointment.
ECF No. 1-2, ¶ 30. Defendants’ Motion fails to mention that the request is for an order to enter

into good faith negotiations, and that the acceptable results of those negotiations included

recognition as a bargaining unit or an agreement to return to the shared governance model

recognized by the court of exclusive and primary competence in such matters. Plaintiff did not

ask that this Court simply issue an order recognizing Plaintiff as a bargaining unit; Plaintiff

requested that retaliatory actions be enjoined and that the Defendants engage in good faith

negotiations to resolve the present conflict.


        Interestingly, Defendants acknowledged in a footnote that District Courts have statutory

authority to resolve controversies directly related to issues previously litigated by the NLRB,

including contract disputes. ECF 8-1, p.8 n. 4. Naturally, Defendants dismissed the applicability

of such carve-outs from the NLRB’s exclusive jurisdiction, having made the determination that

this matter is primarily representational. That determination does not comport with the gravamen

of the Complaint. What should be clear from the face of the Complaint is that the Plaintiff had

been satisfied with the ruling of the NLRB case in 2004 and had settled into an agreement with

the Defendant College, until the then-new administration breached that agreement. Plaintiff is

not seeking to re-litigate the NLRB case; however, it was abundantly clear that the Defendants


                                                    8
Case 2:19-cv-02424-SHL-jay Document 17 Filed 09/16/19 Page 9 of 9                 PageID 178



were breaching the Faculty Handbook and relying on the NLRB’s denial of recognition, while

ignoring the NLRB’s finding of shared governance. Plaintiff’s request for relief was for

Defendants to choose a relationship and honor it.


                                      IV. CONCLUSION


        For the foregoing reasons, Defendants’ Motion to Dismiss should be denied in its

entirety.


                                                     Respectfully submitted,

                                                     /s/ Jonathan T. Mosley________________
                                                     Handel R. Durham, Jr., TN BPR No. 010949
                                                     Jonathan T. Mosley, TN BPR No. 031526
                                                     Attorneys for the Plaintiff
                                                     22 North Front Street, Suite 760
                                                     Memphis, Tennessee 38103
                                                     Telephone: (901) 543-0866

                                CERTIFICATE OF SERVICE

        I, Jonathan T. Mosley, hereby certify that a copy of the foregoing document is sent via
the Court’s CM/ECF system, which will send an electronic notification of such filing to counsel
of record:

Rodney G. Moore
Yasmin A. Mohammad
OGLETREE, DEAKINS, NASH,
SMOAK & STEWART, P.C.
Rodney.moore@ogletreedeakins.com
Yasmin.mohammad@ogletree.com
Attorneys for Defendants


        On this, the _____ day of September, 2019.


                                                     /s/ Jonathan T. Mosley________
                                                     Jonathan T. Mosley




                                                9
